UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4927
BARBARA TISDALE,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
           Frederic N. Smalkin, Senior District Judge.
                           (CR-02-250-S)

                      Submitted: October 20, 2003

                      Decided: November 13, 2003

  Before WILLIAMS, GREGORY, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Christopher M. Davis, Mary E. Davis, DAVIS & DAVIS, Washing-
ton, D.C., for Appellant. Thomas M. DiBiagio, United States Attor-
ney, A. David Copperthite, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. TISDALE
                              OPINION

PER CURIAM:

   Barbara Tisdale appeals her conviction on one count of conspiracy
to import cocaine, 21 U.S.C. § 963 (2000). We find that the district
court properly denied Tisdale’s motions to suppress her confession.
We therefore affirm.

   We review de novo whether a confession was voluntary, "accepting
‘the district court’s findings of fact on the circumstances surrounding
the confession . . . unless [those findings are] clearly erroneous.’"
United States v. Braxton, 112 F.3d 777, 781 (4th Cir. 1997) (quoting
United States v. Pelton, 835 F.2d 1067, 1072 (4th Cir. 1987)). In mak-
ing our ultimate determination of voluntariness, we look to the totality
of the circumstances surrounding the confession. The critical issue is
"whether [the] defendant’s will has been overborne or [her] capacity
for self-determination critically impaired." Id. at 781.

   The district court did not err in concluding that Tisdale’s statement
was voluntary. The record confirms that the customs agents made no
promises or threats to Tisdale and that Tisdale had been questioned
for approximately a half-hour when she confessed. The district court’s
finding that Tisdale was not heavily medicated at the time of the inter-
view was supported by testimony in the record and was not clearly
erroneous. At most, the circumstances of the interview amounted to
intimidation, which is insufficient to find that the agents coerced Tis-
dale to the point that her will was overborne. Accordingly, accepting
the district court’s factual conclusions as true and viewing the evi-
dence in the light most favorable to the Government, Tisdale’s motion
to suppress was properly denied.

   The district court also did not err when it denied Tisdale’s renewed
motion to suppress. The record supports the district court’s conclusion
that agent Dixon’s statement was not an implied promise that ren-
dered Tisdale’s admission involuntary. A law enforcement officer’s
admonition to a suspect during an investigatory interview to tell the
truth or face consequences is not an implied promise of non-
prosecution. Braxton, 112 F.3d at 782. Because agent Dixon’s state-
ment was an accurate representation of Tisdale’s predicament, it was
                       UNITED STATES v. TISDALE                       3
not sufficiently coercive to render Tisdale’s statement involuntary.
Pelton, 835 F.2d at 1073. Our review of the record convinces us that
the setting of the interview in the agents’ vehicle was not unduly coer-
cive. Accordingly, under the totality of the circumstances test, Tis-
dale’s will was not so overborne or her ability to make her own
decisions so critically impaired that her confession was rendered
involuntary.

   For these reasons we affirm Tisdale’s conviction. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                           AFFIRMED